982 A.2d 1049 (2009)
INGE COMPANY, INC.
v.
Stephen J. NAPOLITANO in his official capacity as Treasurer of the City of Providence.
No. 2007-242-Appeal.
Supreme Court of Rhode Island.
November 16, 2009.
Michael T. Eskey, Esq., Providence.
Kevin F. McHugh, Esq., Providence.

ORDER
Inquiry having been made by the Court during oral argument with respect to the above-captioned matter as to the jural status of the entity that purports to be the appellant in this case, counsel for said appellant has perused the relevant official records and has now advised the Court by letter that the corporate charter of said appellant was revoked on October 28, 1986. In view of that information, it is evident that there is no appellant properly before this Court, and the case is hereby dismissed with prejudice.
The Court is dismayed by the fact that so much time has been expended by the Court and by counsel in connection with the contentions of a corporation that *1050 ceased to exist over twenty-three years ago.